UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7439


DERRICK MICHAEL ALLEN, SR.,

                    Plaintiff - Appellant,

             v.

TED WIRE; ERIK MCCONCHIE, General Manager; WILL AUSTIN, Kitchen
Manager; DAVE SIGUMUND, Kitchen Manager; CASEY HUMPHRIES,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:19-cv-00689-TDS-LPA)


Submitted: February 23, 2021                                 Decided: February 26, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Michael Allen, Sr., seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation to dismiss three of the four claims alleged in his

complaint. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291,

and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Allen

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2